DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on June 17, 2021.  These drawings are approved.
Claim Interpretation
Regarding claims 5-13, each positively recites properties of the MOF material or the nanofabric.  These are taken to individually indicate that claim 1 includes the MOF or nanofabric being further limited, respectively.  For example, claim 5 is taken to mean that claim 1 includes the MOF material.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yaghi et al. (2021/0156124 A1).
The effective filing date of this reference is August 13, 2019, the filing date of PCT/US19/46252.  Yaghi et al. ‘124 teach an atmospheric moisture harvester, comprising two adsorption columns each containing a bed of MOF adsorbent (110,120), an air inlet with a fan (112) on each column, an air outlet with a vacuum fan (142) on each column, a water condenser (130), and a source of solar or resistive heat (140,240) associated with each bed for alternately applying heat to one bed to assist in water desorption for recovery in the condenser while another bed undergoes an adsorption phase (see figures, paragraphs 45-50, 67).  The MOF can desorb moisture by heating or moisture vapor pressure change (paragraph 85), can be in powder or molded form (paragraph 86), and can have a pore size between about 0.5-1 nm (paragraph 87).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaghi et al. ‘124.
Yaghi et al. ‘124 disclose all of the limitations of the claims except that sorbent is a particulate composite having a preferred diameter, binder type and binder ratio.  It is submitted that one having ordinary skill in the art would understand that the disclosure in paragraph 85 of a molded body, pressed pellet or sintered body means that a binder is used to form a cohesive shape from MOF powder.  Also, the type of binder would be selected to resist attrition from process conditions and to minimize blockage of adsorption sites.  Absent a proper showing of criticality or unexpected results, the binder ratio and particle diameter are considered to be parameters that would have been routinely optimized by one having ordinary skill in the art in order to provide a particle with that balances having a high surface contact area while still resisting attrition, and to allow for a low pressure drop through the bed while also providing the high surface contact area.
Allowable Subject Matter
Claims 6-13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose water harvesting devices and MOF materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl